Citation Nr: 0434193	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  04-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his son, and S. V.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1943 to March 1946, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The issue of entitlement to service connection for a back 
disorder will be addressed in the remand portion of this 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current bilateral hip disorder 
characterized as status postoperative bilateral total hip 
replacements for osteoarthritis is causally or etiologically 
related to a motor vehicle accident he sustained during 
service.

3.  PTSD is causally or etiologically related to a stressful 
incident the veteran was exposed to during service.


CONCLUSIONS OF LAW

1.  Status postoperative bilateral total hip replacements for 
osteoarthritis were incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the July 
2002 decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran dated in June 2002 and October 2003 provided him 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The Board observes that the June 
2002 letter to the veteran was provided to him prior to the 
unfavorable July 2002 rating decision.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's available service medical records are 
associated with the claims file, and private and VA medical 
records identified by the veteran have been obtained.  In 
addition, the veteran was afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

The Board would also observe that, as indicated above, this 
decision represents a complete grant of the benefits sought 
on appeal with respect to two of the three issues currently 
before the Board.  As such any deficiency that may be present 
in the VCAA notice and assistance requirements would 
represent harmless error.  Accordingly, the case is ready for 
appellate review.

The veteran essentially contends that his currently diagnosed 
bilateral hip disorders and PTSD are the result of a motor 
vehicle accident he sustained during service.  More 
specifically, the veteran contends that a truck he was 
driving was involved in an accident with a tank and that he 
sustained an injury to his hips during service that later led 
to the need for replacement of both of his hips, as well as 
psychiatric symptomatology that has been diagnosed as PTSD.

Under applicable law, service connection will be granted if 
it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of the duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, (3) medical evidence of 
a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claim inservice 
stressor actually occurred; and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
"combat with the enemy" as established by official records, 
including recognized military combat citations, or the 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressors occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e. credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is insufficient to establish the incurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).

With respect to the veteran's claim for service connection 
for a bilateral hip disorder, the evidence demonstrates that 
the veteran was involved in a motor vehicle accident between 
a truck the veteran was driving and a tank.  The veteran has 
submitted pictures of the accident as well as a statement 
dated in November 1945 that he provided contemporaneous with 
that accident.  In that statement the veteran related that 
the front end of his truck was smashed in by the tank and 
that the front of the driver's cab was bent rearward so that 
he was pinned in his seat by the steering wheel.  The veteran 
also stated that he was taken for medical attention and that 
he had been receiving medical treatment since the time of the 
accident for pain in his groin.  

While there are no service medical records that document 
treatment following his injury during service, the Board 
notes that the veteran's service medical records consist of 
one record that is not relevant to this appeal.  In any 
event, the Board finds that the contemporaneous statement the 
veteran made following the motor vehicle establishes not only 
that the accident did occur as contended by the veteran, but 
also that he sustained an injury that required treatment.

The record also establishes that the veteran underwent 
bilateral total hip arthroplasties for osteoarthritis, the 
first on the right side in October 1981 and on the left side 
in October 1992.  While the veteran was afforded a VA 
examination in order to ascertain the etiology of the 
currently diagnosed hip disorders, the examiner was unable to 
offer an opinion beyond speculation as to a causal 
relationship between the veteran's hip disorders and the 
motor vehicle accident the veteran sustained during service.

However, the veteran has submitted medical evidence that 
demonstrates an etiological relationship between his 
currently diagnosed hip disorders and the motor vehicle 
accident he sustained during service.  In an October 2001 
statement from J. Starr, M.D., an opinion was offered that 
the veteran's progressive hip degeneration and compensatory 
damage to the veteran's other hip was consistent with and 
possibly related to the injury he sustained during service.  
In addition, an October 2001 statement from Wittaya 
Payackapan, M.D., indicated that he had reviewed the accident 
report from service and it was the physician's opinion with 
medical certainty that the veteran sustained an impacted 
compression injury to his hips causing arthritis of both hips 
several years later that led to his total hip surgeries.  
Lastly, a March 2004 statement from Frank Owczarek, D.C., was 
also supportive of the conclusion that the veteran's 
currently diagnosed hip disorders were related to the 
accident he sustained during service.

Therefore, the Board finds that the evidence establishes that 
the veteran did sustain a motor vehicle accident during 
service that required treatment, that the veteran was 
diagnosed with osteoarthritis of the hips following service 
that eventually necessitated total hip replacements, and that 
the medical evidence creates at least a reasonable doubt that 
the veteran's currently diagnosed hip disorders are related 
to the service motor vehicle accident.  Resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for bilateral hip disorders is 
warranted.

With respect to service connection for PTSD, the Board finds 
that there is sufficient evidence to grant service connection 
for this disorder.  The veteran clearly sustained a motor 
vehicle accident during service and a December 2003 statement 
from the Vet Center concluded that the veteran had a full 
range of PTSD symptoms related to an injury he sustained 
while serving in the Army in Egypt when a tank hit and 
crawled upon the front of his truck.  In addition, a VA 
treatment record dated in February 2004 shows that the 
veteran related the service injury and following the 
examination he was diagnosed as having symptoms consistent 
with PTSD.  Therefore, the Board finds, resolving any 
reasonable doubt in the veteran's favor, that the veteran has 
PTSD that is a result of the motor vehicle accident he 
sustained during service.


ORDER

Service connection for status postoperative bilateral total 
hip replacements for osteoarthritis is granted.

Service connection for PTSD is granted.


REMAND

With respect to the veteran's claim for service connection 
for a back disorder, the Board notes that the veteran was 
afforded a VA examination in October 2003 at which time the 
veteran related complaints of lower back pain which he stated 
he had had since the original injury.  Unfortunately, the VA 
examination contains no clinical findings or diagnosis 
pertaining to the veteran's back.  Under the circumstances of 
this case, the Board is of the opinion that the veteran 
should be afforded a VA examination in order to ascertain the 
nature and etiology of any back disorder that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal.  It is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's November 1945 
statement and the photographs pertaining 
to the motor vehicle accident he was 
involved in during service, and following 
this review and the examination offer 
comments and an opinion as to whether any 
currently diagnosed lumbar spine disorder 
is causally or etiologically related to 
the motor vehicle accident the veteran 
was involved in during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



